DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the RCE filed on 12/21/2021, wherein:
Claims 1, 9, 13, 17, and 18 have been amended; 
Claims 2-5, 7, 8, 10-12, 14-16, 19, and 20, remain as original;
Claim 22 is new; 
Claims 6 and 21 have been cancelled; and
Claims 1-5, 7-20, and 22 are currently pending and have been examined.

Claim Rejections - 35 USC §112
As referenced in the 12/21/21 interview summary, the rejections of claims 1-5, and 7-21 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) are withdrawn. 

Drawings
The revised drawings of figures 13-15b overcome the previous objections to the drawings under 37 CFR 1.83(a) and the previous objections are withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a system and method for granting media licensing which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  This judicial exception is not integrated into a practical application as discussed below and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 (Statutory Categories) – 2019 PEG pg. 53
Claims 1-5, 7-20, and 22 are directed to the statutory category of a process.  

Step 2A, Prong 1 (Do the claims recite an abstract idea?) – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: granting media licensing.  The steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the at least one media licensing node device is configured to deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination, recite the abstract idea of granting media licensing.  
For independent claim 13, the claim recites an abstract idea of: granting media licensing: The steps of: the at least one media licensee node device making a payment for a piece of media to the first media licensing node holding the piece of media; the first media licensing node device deploying a smart revenue allocation contract among collaborators of each of the at least one piece of media; the first media licensing node device generating a license authorization key for the piece of media; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; the platform verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake; and the license authorization key converting the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination, recite the abstract idea of granting media licensing.
For independent claim 18, the claim recites an abstract idea of: granting media licensing: The steps of: the at least one media licensee node device making a payment for a piece of media via the licensee wallet to the first media licensing node device holding the piece of media; the at least one media licensing node device deploying a smart revenue allocation contract among collaborators of each of the at least one piece of media; the first media licensing node device generating a license authorization key for the piece of media; the at least one media licensee node device receiving the license authorization key and media data for the piece of media from the first media licensing node device; the platform verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake; and the license authorization key converting the media data for the piece of media to a piece of consumable media, when considered collectively as an ordered combination, recite the abstract idea of granting media licensing.
Independent claims 1, 13, and 18, as drafted, are a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  For independent claim 1, the steps of: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the at least one media licensing node device is configured to deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  Based on similar reasoning and rationale, the steps of Independent claims 13 and 18 also recite Certain Methods of Organizing Human Activity.  Receiving payment in exchange for a license to media is a commercial or legal interaction.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of Certain Methods of Organizing Human Activity.  If the claim limitations, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity but for the recitation of computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite additional elements including generic computer components such as “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a smart revenue allocation contract, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency”, and nothing in the claims precludes the steps from being performed as Certain Methods of Organizing Human Activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-5, 7-12, 14-17, 19, 20, and 22 recite similar limitations as claims 1, 13, and 18; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-4, 7, and 14, the additional limitations of: wherein the piece of media includes audio, a video, and/or an image, deploy a smart licensing contract for the piece of media on the blockchain-based media licensing platform, wherein the smart licensing contract comprises terms for performing the piece of consumable media, and playing the piece of consumable media, copying the piece of consumable media,  and/or distributing the piece of consumable media, and wherein the piece of media is created on a media collaboration platform, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations, because these further describe details regarding the media that is provided by the media licensing platform.
In claims 5, and 19, 20, and 22, the limitations of wherein the blockchain-based media licensing platform is built on an Ethereum blockchain, wherein the distributed ledger is blockchain-based, and wherein the distributed ledger is based on a directed acyclic graph, wherein the smart revenue allocation contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations, because they describe further details regarding the media licensing platform and the smart revenue allocation contract.
In claims 8-12, and 15-17, the limitations of: wherein the at least one media licensing node device each comprises a licensing wallet for collecting payments from the at least one media licensee node device, and wherein the smart revenue contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation; wherein the license authorization key is operable to be transferred and stored locally, wherein the at least one media licensee node device each comprises a licensee wallet including at least one type of cryptocurrency, and wherein the at least one media licensee node device is operable to make the payment for the piece of media via the licensee wallet comprising at least one type of crypto currency, wherein access to the media data for the piece of media is granted based on a balance in the licensee wallet at the at least one media licensee node device, under the broadest reasonable interpretation, are further refinements of Certain Methods of Organizing Human Activity, such as commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations, because they describe the intermediate steps for granting media licensing.  
Other than reciting the abstract idea, the dependent claims recite similar additional elements as the independent claims including generic computer components, such as “a piece of media, the first licensing node device, a smart licensing contract, the blockchain-based media licensing platform, Ethereum blockchain, a media collaboration platform, a licensing wallet, media licensee node device, a smart revenue allocation contract, the license authorization key, cryptocurrency, media data, a licensee wallet, distributed ledger, and a directed acyclic graph”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Step 2A, Prong 2 (Does the claim recite additional elements that integrate the judicial exception into a practical application?) – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claims 1, 13, and 18 only recite the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a smart revenue allocation contract, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency”.  A plain reading of figures 1-15b and associated descriptions in at least: para. 0074 of the specification stating “the custom-tailored cryptocurrency network is built on an existing public blockchain platform…on the Bitcoin blockchain…on the Ethereum blockchain…and based on directed acyclic graph”, para. 0075 stating “each user has a media wallet”, para. 0078 stating “a license authorization key issued by a cryptocurrency platform, for example but not form limitation, the Bitcoin blockchain”, and para. 0083 stating “pieces of media stored on a local server/computer/hard-drive/wallet” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a smart revenue allocation contract, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components (See MPEP 2106.05(f)) and limits the judicial exception to a particular environment (See MPEP 2106.05(h)).  Mere instructions to apply an exception using a generic computer component and limiting the judicial exception to a particular environment doesn’t integrate the abstract idea into a practical application in Step 2A.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 13, and 18 are directed to an abstract idea. 
Dependent claims 2-5, 7-12, 14-17, 19, 20, and 22, recite similar additional elements as the independent claims including generic computer components, such as “a piece of media, the first licensing node device, a smart licensing contract, the blockchain-based media licensing platform, Ethereum blockchain, a media collaboration platform, a licensing wallet, media licensee node device, a smart revenue allocation contract, the license authorization key, cryptocurrency, media data, a licensee wallet, distributed ledger, and a directed acyclic graph”.  The judicial exception is not integrated into a practical application because the additional elements in the dependent claims are also recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Therefore, the additional elements do not integrate the abstract idea into a practical application because they also do not impose any meaningful limits on practicing the abstract idea.  Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   

Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) – 2019 PEG pg. 56
Independent claims 1, 13, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a smart revenue allocation contract, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” to perform the steps of independent claim 1 for: wherein the at least one media licensing node device is configured make a payment for a piece of media to the first media licensing node holding the piece of media; wherein the at least one media licensing node device is configured to deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media; wherein the first media licensing node device is operable to generate a license authorization key for the piece of media; wherein the at least one media licensee node is operable to receive the license authorization key and media data for the piece of media from the first media licensing node device after making the payment; wherein the platform verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake; and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media, and based on similar reasoning and rationale for the steps of independent claims 13 and 18, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)) and limits the judicial exception to the particular environment of computers (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept in Step 2B.  
Further, MPEP 2106.05(d)(ii) provides that receiving and transmitting data over a network (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)); are well-understood routine and conventional, similar to the independent claims which recite: “make a payment for a piece of media to the first media licensing node device; deploy a smart revenue allocation contract among collaborators; receive the license authorization key and media data from the first media licensing node device after making the payment”.  Furthermore, MPEP 2106.05(d)(ii) provides that performing repetitive calculations (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims”)) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “generating…, and converting…”.  MPEP 2106.05(d)(ii) provides that electronic recordkeeping (Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)), and storing and retrieving information in memory (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) are well-understood, routine, conventional activity, similar to the claimed limitations of the independent claims for: “verifying the presence of the license authorization key”.    
In addition, the dependent claims 2-5, 7-12, 14-17, 19, 20, and 22 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the dependent claims of: “a piece of media, the first licensing node device, a smart licensing contract, the blockchain-based media licensing platform, Ethereum blockchain, a media collaboration platform, a licensing wallet, media licensee node device, a smart revenue allocation contract, the license authorization key, cryptocurrency, media data, a licensee wallet, distributed ledger, and a directed acyclic graph” to perform the claimed limitations, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  Similar to the independent claims, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Also, for the same reasoning as the independent claims, the additional elements of the limitations of the dependent claims, when considered individually and as an ordered combination, together do not offer significantly more than the sum of the functions of the elements when each is taken alone and the dependent claims as a whole, do not amount to significantly more than the abstract idea itself.  Dependent claims 3, 10, 14, and 6 also recite limitations for: “deploy a smart licensing contract, wherein the license authorization key is operable to be transferred and stored locally, receiving the payment”, which are well understood and conventional functions for receiving or transmitting data over a network (see MPEP 2106(d)(ll).  For these reasons, the dependent claims also are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-20, and 22, are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0120567 to Van Rooyen (hereinafter referred to as Van Rooyen), in view of US 2018/0285996 to Ma (hereinafter referred to as Ma); and further in view of US 2017/0116693 to Rae et al. (hereinafter referred to as Rae).

In regards to claim 1 (Examiner Note: limitations of claim 1 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a system (system 100 includes restricted item provider 110, an authorized entity 120 and a financial system 130, paras. 0060-0068, fig. 1) for granting media licensing (system and method for monitoring third party access to a restricted item which may be a media item such as video files, streaming media, image files, audio files, etc., para. 0010-0021, fig. 1), comprising: a blockchain-based media licensing platform (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network (restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062); wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) comprises a first media licensing node device (restricted item receiving module 114 of restricted item provider 110 receives restricted item 112 and embedding module 116 embeds key data 134 in the restricted item 112, para. 0062-0067, figs. 1 and 2); wherein the at least one media licensing node device comprises at least one piece of media (restricted item 112, figs. 1) for licensing (restricted item receiving module 114 of restricted item provider 110 receives restricted item 112, para. 0062-0067, figs. 1 and 2); wherein the at least one media licensee node device (authorized entity 120, figs. 1 and 2) is configured to make a payment for a piece of media to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); wherein the at least one media licensing node device is configured to deploy a contract (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2); wherein the first media licensing node device is operable to generate a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); wherein the at least one media licensee node device is operable to receive the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device after making the payment (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); wherein the blockchain-based media licensing platform verifies the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075); and wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media; wherein the blockchain-based media licensing platform verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches deploy a smart revenue allocation contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) among collaborators of each of the at least one piece of media (system may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking with data describing terms for licensing and royalty requirements for collaboration, paras. 0156, fig. 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).
Rae, in the related field of rights management for digital assets using a blockchain rights ledger, teaches wherein the blockchain-based media licensing platform (distributed network of blockchain management devices and playback devices process and synchronized the block chain by consensus and respond to queries from other devices in the network in a peer-to-peer nature to validate entitlement rights of users, devices, and content, para. 0059, fig. 8) verifies the presence of the license authorization key (playback device includes a licensing term verification application to access the decentralized blockchain rights ledger to locate a license issuance transaction to determine the license issuance transaction identifier, para. 0009, fig. 8) at the at least one media licensee node device (playback device 300 has content rights module 380 that includes a licensing terms verification application 383 which utilizes a ledger to extract terms of a license that can be stored locally for further ruse, para. 0057, fig. 8) by proof of stake (new creation is incorporated into a genesis block including transactions for licensing and the block is closed just like other blocks using proof of stake, paras.  0077, 0012-0015, 0085).  It would have been obvious to provide the blockchain-based media licensing platform of Van Rooyen with the ability to verify the presence of the license authorization key by proof of stake.  The motivation for doing so would have been to use proof of stake to verify transactions recorded in the blocks of the distributed ledger (Rae, para. 0085).   

In regards to claim 2 (Examiner Note: limitations of claim 8 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the piece of media includes audio, a video, and/or an image (system and method for monitoring third party access to a restricted item which may be a media item such as video files, streaming media, image files, audio files, etc., para. 0010-0021, fig. 1).

In regards to claim 3 (Examiner Note: limitations of claim 3 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) is configured to deploy a contract for the piece of media on the blockchain-based media licensing platform (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose a smart licensing contract.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches a smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide a smart licensing contract.  The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (Ma, para. 0109, fig. 19).

In regards to claim 4 (Examiner Note: limitations of claim 4 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 3, but fails to disclose wherein the smart licensing contract comprises terms for performing the piece of consumable media, playing the piece of consumable media, copying the piece of consumable media, and/or (for purposes of examination “and/or” is interpreted as “or”) distributing the piece of consumable media.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) comprises terms for distributing (system 100 may be configured to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property, which includes intellectual property declarations, recordings, filings, prosecution, licensing transactions and payments, para. 0068) the piece of consumable media (system 100 provides users 101 a central data depository to create script disclosures, song, disclosures, literary disclosures, collaboration formation, and licensing transactions, paras. 0069-0070).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide wherein the smart licensing contract comprises terms for distributing the piece of consumable media.  The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (Ma, para. 0109, fig. 19).

In regards to claim 5 (Examiner Note: limitations of claim 3 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the blockchain-based media licensing platform is built on blockchain (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1), but fails to disclose built on an Ethereum blockchain.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches built on an Ethereum blockchain (Merkle tree can be non-binary as it is in Ethereum, para. 0102).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide built on an Ethereum blockchain.  The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (Ma para. 0109, fig. 19).

In regards to claim 7 (Examiner Note: limitations of claim 7 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the piece of media is created on a media collaboration platform (the restricted item provider may be a satellite television service provider, a broadcasting corporation, a physical music or video distributor, an author, a photographer, a composer, an artist, a software provider or a publisher; and may be the author, creator, or producer of the restricted item, paras. 0097-0098).

In regards to claim 8 (Examiner Note: limitations of claim 8 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the at least one media licensing node device (online media content providers include Amazon.com, Netflix, Hulu, and the iTunes store, para. 0061) each comprises a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) for collecting payments (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113) from the at least one media licensee node device (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121).

In regards to claim 9 (Examiner Note: limitations of claim 9 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, but fails to disclose wherein the smart revenue allocation contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the smart revenue allocation contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation (the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1 % each to the next five, para. 0156. Examiner is interpreting this to mean that only the 7 most valuable contributors receive a royalty and that any contributors outside the top 7 receive none).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract with provisions among collaborators of each of the at least one piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).

In regards to claim 10 (Examiner Note: limitations of claim 10 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132) is operable to be transferred and stored locally (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3).

In regards to claim 11 (Examiner Note: limitations of claim 11 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 1, and further discloses wherein the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) each comprises a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) including at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121), and wherein the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) is operable to make the payment for the piece of media via the licensee wallet (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113).

In regards to claim 12 (Examiner Note: limitations of claim 12 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the system of claim 11, and further discloses wherein access to the media data for the piece of media is granted (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) based on a balance in the licensee wallet (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121) at the at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2).

In regards to claim 13 (Examiner Note: limitations of claim 13 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a method for granting media licensing (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061), comprising: providing a blockchain-based media licensing platform (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network (restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062), wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device comprises a first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1); the at least one media licensee node device (authorized entity 120, figs. 1 and 2) making a payment for a piece of media to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); the first media licensing node device deploying a contract (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2); the first media licensing node device generating a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); the at least one media licensee node device receiving the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); the blockchain-based media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075) and the license authorization key converting the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose deploying a smart revenue allocation contract among collaborators of each of the at least one piece of media; and the blockchain-based media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches deploying a smart revenue allocation contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) among collaborators of each of the at least one piece of media (system may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking with data describing terms for licensing and royalty requirements for collaboration, paras. 0156, fig. 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).  However, the combination of Van Rooyen and Rae fails to teach the blockchain-based media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake.
Rae, in the related field of rights management for digital assets using a blockchain rights ledger, teaches the blockchain-based media licensing platform (distributed network of blockchain management devices and playback devices process and synchronized the block chain by consensus and respond to queries from other devices in the network in a peer-to-peer nature to validate entitlement rights of users, devices, and content, para. 0059, fig. 8) verifying the presence of the license authorization key (playback device includes a licensing term verification application to access the decentralized blockchain rights ledger to locate a license issuance transaction to determine the license issuance transaction identifier, para. 0009, fig. 8) at the at least one media licensee node device (playback device 300 has content rights module 380 that includes a licensing terms verification application 383 which utilizes a ledger to extract terms of a license that can be stored locally for further ruse, para. 0057, fig. 8) by proof of stake (new creation is incorporated into a genesis block including transactions for licensing and the block is closed just like other blocks using proof of stake, paras.  0077, 0012-0015, 0085).  It would have been obvious to provide the blockchain-based media licensing platform of Van Rooyen with the ability to verify the presence of the license authorization key by proof of stake.  The motivation for doing so would have been to use proof of stake to verify transactions recorded in the blocks of the distributed ledger (Rae, para. 0085).   

In regards to claim 14 (Examiner Note: limitations of claim 14 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) deploying a contract for the piece of media on the blockchain-based media licensing platform (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2), but fails to disclose a smart licensing contract.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches a smart licensing contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide a smart licensing contract.  The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environments (para. 0109, fig. 19).

In regards to claim 15 (Examiner Note: limitations of claim 15 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2) making the payment for the piece of media via a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) comprising at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121).

In regards to claim 16 (Examiner Note: limitations of claim 16 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, and discloses a method further comprising the first media licensing node device (online media content providers include Amazon.com, Netflix, Hulu, and the iTunes store, para. 0061) receiving the payment (authorized entity may have an account at an online media library such as iTunes to purchase media items using the account, para. 0113) from the at least one media licensee node device (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121) via a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062).

In regards to claim 17 (Examiner Note: limitations of claim 17 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 13, but fails to disclose wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the smart revenue allocation contract comprises a provision to exclude certain collaborator or collaborator types from revenue allocation (the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1 % each to the next five, para. 0156. Examiner is interpreting this to mean that only the 7 most valuable contributors receive a royalty and that any contributors outside the top 7 receive none).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploying a smart revenue allocation contract among collaborators of each of the piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).

In regards to claim 18 (Examiner Note: limitations of claim 18 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), Van Rooyen discloses a method for granting media licensing (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061), comprising: providing a media licensing platform (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1) comprising a multiplicity of node devices  constructed and configured for communication over a peer-to-peer network (restricted item provider 110 is an online media content provider in communication over the internet with authorized entity 120 which has an electronic computing device 122 such as a desktop, paras. 0060-0062), wherein the media licensing platform is built on a distributed ledger (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1), wherein the multiplicity of node devices (restricted item provider 110, and authorized entity 120, fig. 2) comprises at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1; restrictive item provider has associated therewith: monitoring module 114, receiving module 114, embedding module 116, designation module 117, and database 118, paras. 0063-0065, fig. 1) and at least one media licensee node device (authorized entity 120 which has an electronic computing device 122 such as a desktop that is used to request the restricted item 112 from the restricted item provider 110, paras. 0060-0067, figs. 1 and 2), wherein the at least one media licensing node device comprises a first media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1), wherein the at least one media licensing node device (restricted item provider 110 possesses and controls restricted item 112 which is a media item made available to the authorized entity 120, para. 0061, fig. 1) comprises a licensing wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062), and wherein the at least one media licensee node device (authorized entity 120, figs. 1 and 2) comprises a licensee wallet (communications between the restricted item provider 110 and the electronic computing device 122 of the authorized entity may be through the internet, para. 0062) including at least one type of cryptocurrency (in addition to the cryptocurrency system any suitable conventional payment system and channels may be used to purchase, rent, or otherwise transact to obtain the restricted item, para. 0121); the at least one media licensee node device (authorized entity 120, figs. 1 and 2) making a payment for a piece of media via the licensee wallet to the first media licensing node device holding the piece of media (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2); the at least one media licensing node device deploying a contract (records of all transactions conducted in the financial system 130 are held in the transaction ledger 140 as a chain of transactions referred to as a “block-chain in a cryptocurrency system, para. 0077, figs. 1 and 2); the first media licensing node device generating a license authorization key (key data 134 which is to be embedded in the restricted item 112 is an identifier uniquely associated with the store of value 132, para. 0068) for the piece of media (restricted item provider 110 embeds key data 132 in the restricted item 112 to prevent the authorized entity 120 from redistributing the restricted item 112 or reproductions thereof, para. 0068, figs. 2 and 3); the at least one media licensee node device receiving the license authorization key (at stage 208 the restricted item provider 110 stores the private key 134 in association with entity credentials of the authorized entity 120 in database 118, para. 0075, figs. 1 and 2) and media data for the piece of media (at stage 210 the restricted item 112 is made available to the authorized entity 120 to download and store, para. 0076, figs. 1 and 2) from the first media licensing node device (in block diagram 200 of fig. 2, at 202 the authorized entity 120 accesses a website of the restricted item provider 110 using computing device 122 and selects an e-book to purchase with intent to permanently gain possession of the ebook, paras. 0066-0067, figs. 1 and 2; in addition to the cryptocurrency system any suitable conventional payment system may be used to purchase the restricted item, para. 0121); the media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device (at stage 208 the restricted item provider 110 stores the private key 134 in association with an entity credential in the database 118 which acts as a registry of keys enabling the restricted item provider 110 to keep track of which private keys are associated with which authorized entity 120, para. 0075); and the license authorization key converting the media data for the piece of media to a piece of consumable media (authorized entity 120 is provided with a restricted item with a private key 134 and if the restricted item 112 is distributed to a third party leading to the private key 134 being read from the restricted item 112 a record of the transaction becomes visible in the shared transaction ledger indicating the private key 134 was compromised and the entity 120 may be held liable for financial loss, paras. 0080-0083).  However, Van Rooyen fails to disclose deploying a smart revenue allocation contract among collaborators of each of the at least one piece of media; and verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches deploying a smart revenue allocation contract (digital policy server 3300 facilitates the execution of licensing smart contracts, para. 0040) among collaborators of each of the at least one piece of media (system may provide a method for creating a licensing royalty smart contract with auditable automated payment tracking with data describing terms for licensing and royalty requirements for collaboration, paras. 0156, fig. 19).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract among collaborators of each of the at least one piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).  However, the combination of Van Rooyen and Rae fails to teach the media licensing platform verifying the presence of the license authorization key at the at least one media licensee node device by proof of stake.
Rae, in the related field of rights management for digital assets using a blockchain rights ledger, teaches media licensing platform (distributed network of blockchain management devices and playback devices process and synchronized the block chain by consensus and responds to queries from other devices in the network in a peer-to-peer nature to validate entitlement rights of users, devices, and content, para. 0059, fig. 8) verifies the presence of the license authorization key (playback device includes a licensing term verification application to access the decentralized blockchain rights ledger to locate a license issuance transaction to determine the license issuance transaction identifier, para. 0009, fig. 8) at the at least one media licensee node device (playback device 300 has content rights module 380 that includes a licensing terms verification application 383 which utilizes a ledger to extract terms of a license that can be stored locally for further ruse, para. 0057, fig. 8) by proof of stake (new creation is incorporated into a genesis block including transactions for licensing and the block is closed just like other blocks using proof of stake, paras.  0077, 0012-0015, 0085).  It would have been obvious to provide the blockchain-based media licensing platform of Van Rooyen with the ability to verify the presence of the license authorization key by proof of stake.  The motivation for doing so would have been to use proof of stake to verify transactions recorded in the blocks of the distributed ledger (Rae, para. 0085).   

In regards to claim 19 (Examiner Note: limitations of claim 19 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 18, and further discloses wherein the distributed ledger is blockchain-based (transaction records of financial system 130 are held in publicly visible shared transaction ledger 140 as a chain of transaction records referred to as a “block chain” in a cryptocurrency system such as Bitcoin and Litecoin with transaction records verified by third party “mining blocks” using proof-of-work verification schemes, para. 0077, fig. 1).

In regards to claim 20 (Examiner Note: limitations of claim 20 are based on paras. 0072-0088 of the specification from 16/014581 dated 6/21/2018), modified Van Rooyen discloses the method of claim 18, but fails to disclose wherein the distributed ledger is based on a directed acyclic graph.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the distributed ledger is based on a directed acyclic graph (system 100 may include a distributed ledger subsystem configured to manage intellectual property information using a Merkle directed acyclic graph 120, para. 0102).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide wherein the distributed ledger is based on a directed acyclic graph. The motivation for doing so would have been to automate intellectual property management to reduce costs and enable the management of a portfolio or matrix of collaborations in a multi-enterprise innovation environment (para. 0109, fig. 19).

In regards to claim 22 (Examiner Note: limitations of claim 22 are based on paras. 0072-0084 of the specification from 14/611471 dated 2/2/15), modified Van Rooyen discloses the method of claim 18, but fails to disclose wherein the smart revenue allocation contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation.
Ma, in the related field of systems and methods for managing intellectual property using blockchain, teaches wherein the smart revenue allocation contract comprises a provision to exclude certain collaborators or collaborator types from revenue allocation (the inventor of an intellectual property could state that 3% of the total royalty or token budget will be shared by the 7 most valuable contributors, with 25% of that going to the two top contributors and the balance going 1 % each to the next five, para. 0156. Examiner is interpreting this to mean that only the 7 most valuable contributors receive a royalty and that any contributors outside the top 7 receive none).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the system of Van Rooyen with the system of Ma to provide deploy a smart revenue allocation contract with provisions among collaborators of each of the at least one piece of media.  The motivation for doing so would have been to configure the system to perform and facilitate the recordation, collaboration, licensing and tracking of information regarding intellectual property (para. 0109, fig. 19).


Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-20, and 22 have been fully considered by the Examiner.  Applicant’s revised drawings are accepted and the previous drawing objection is withdrawn.  Applicant’s arguments regarding the rejections pursuant to 35 USC 112(a) and 35 USC 112(b) have been fully considered by the Examiner and the previous rejections are withdrawn.  Applicant’s arguments with respect to the rejection of claims 1-5, 7-20, and 22 under 35 USC 101 have been fully considered by the Examiner. However, the Examiner does not find the Applicant’s arguments persuasive, and therefore the rejections of claims 1-5, 7-20, and 22 under 35 USC 101 are maintained.  The Applicant argues on pages 22-24 of their Remarks that under Prong 1 of Step 2A of the 2019 PEG, the claims do not recite an abstract idea of organizing a human activity and the claims do not fit into any of the three groupings of abstract ideas enumerated in the 2019 PEG: mathematical concepts, certain methods of organizing human activity, because similar to Trading Technologies, the claimed invention as a whole represents an improvement to the field of digital rights management and allocating funds between collaborators that solves problems specific to digital rights management and revenue allocation.  Examiner respectfully disagrees with Applicant’s arguments because as indicated in the above non-final rejection, under Prong 1 of Step 2A, the claims have been evaluated to encompass Certain Methods of Organizing Human Activity in accordance with the 2019 PEG since they recite commercial or legal interactions, including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations.  Making and recording a transaction is a commercial or legal interaction that falls under Certain Methods of Organizing Human Activity       
The Applicant argues on pages 24 and 25 of their Remarks that under Step 2A of the 2019 PEG, the claims do not recite an abstract idea because the claims integrate any alleged abstract idea into a practical application.  The Applicant further states on page 25 of their remarks that similar to Example 42, the independent claims provide a particular improvement in digital rights management by providing a combination of elements that perform steps including storing and verifying access keys that prevent unauthorized use of media.  Applicant argues that the smart contracts of the claimed invention solves problems related to speed, accuracy and usability for distributing revenue directly to collaborators.  Applicant’s arguments are unpersuasive, because Applicant’s claimed invention does not improve the functioning of a computer or any other technology or technical field.  Applicant’s invention focuses on abstract ideas and merely uses the platform and blockchain as a tool for licensing media.  Applicant’s claims are not similar to the claims in Example 42,  because the claims in hypothetical Example 42 addressed problems relating to alerting medical providers when a patient’s records were updated, and addressed the challenges of converting the medical records to a standardized format.  Example 42 explains that one of the challenges was records were often not in a standard format which led to difficulties in sharing the medical information between providers at different locations.  The claimed limitations in Example 42 directly address this challenge by claiming the conversion of the medical records to a standardized format with real-time messages sent to users with the up-to-date patient information.  Turning to the instant application, the Applicant' s claimed limitations in the amended independent claims are not addressing a problem technical in nature related to the conversion of information to a standardized format and do not recited a specific improvement over prior art systems.  The additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a license authorization key, a smart revenue allocation contract, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claims 1, 13, and 19 are directed to an abstract idea  
The Applicant further argues on pages 25-27 of their Remarks that under Step 2B of the 2019 PEG, that the amended claim limitations recite additional elements that amount to an inventive concept that renders the claims patent eligible because the claims provide for improvements to the technical field and the claims also recite a combination of steps that are not well understood, routine or conventional.  Applicant argues that similar to Amdocs, the claims provide an unconventional technological solution to a technological problem using generic computer components to provide increased security through unconventional use of blockchain/distributed ledger technology.  Examiner respectfully disagrees with Applicant’s arguments.  As stated previously, Applicant’s claimed invention does not improve the functioning of a computer or any other technology or technical field.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain-based media licensing platform comprising a multiplicity of node devices constructed and configured for communication over a peer-to-peer network; wherein the multiplicity of node devices comprises at least one media licensing node device and at least one media licensee node device, wherein the at least one media licensing node device comprises a first media licensing node device that comprises a licensing wallet; wherein the at least one media licensing node device comprises at least one piece of media for licensing, a smart revenue allocation contract, a license authorization key, media data, a distributed ledger, and wherein the at least one media licensee node device comprises a licensee wallet including cryptocurrency” to perform the claimed steps of the independent claims amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(f)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore the rejection of the claims pursuant to 35 USC 101 are maintained.
With respect to the Applicant’s arguments regarding the previous rejection of independent claims 1, 13, and 18 under 35 USC 103, the Applicant argues that the prior art of Van Rooyen fails to disclose the limitations of the claims for the license authorization key because the key data/private key of Van Rooyen is not equivalent to the claimed license authorization key.  Examiner respectfully disagrees with Applicant’s argument, because as indicated in the above non-final rejection, Van Rooyen discloses these limitations.  Applicant further argues that Van Rooyen does not teach the claim limitations for “wherein the license authorization key is operable to convert the media data for the piece of media to a piece of consumable media” because the key data in Van Rooyen does not prevent unauthorized parties from being able to consume data.  Applicant’s argument is unpersuasive because the media item of Van Rooyen can’t be accessed without using the private key.  Applicant further argues that Van Rooyen fails to disclose the amended claim limitations for “wherein the blockchain-based media licensing platform verifies the presence of the license authorization key at the at least one media licensee node device by proof of stake”.  However, Applicant’s argument is moot in view of new grounds of rejection required by the Applicant’s amendments. As referenced above in the examiner’s art rejections pursuant to 35 USC § 103, the combination of Van Rooyen, Ma, and Rae teach all of the limitations of amended independent claims 1, 13, and 18.  Furthermore, the Applicant’s argument is also moot that the dependent claims should be allowed based on their dependability on independent claim 1, 13, and 18.  Therefore, the rejections the dependent claims are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Code et al. (US 2017/0214522) teaches a process for tokenization of digital media.
Wright, Sr. (US 2018/0089256) teaches management of entitlements using blockchain.
Arthur (WO 2019/180523) teaches using blockchain for flexible application licensing.
Marion (WO 2018/154489) teaches a method and system for providing limited distribution of digital media files.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        6/1/2022